EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 7		replace “positions of the” with “positions of an”
Claim 2, line 7		replace “positions of the” with “positions of an”
Claim 2, line 10	replace “in the corresponding” with “containing the corresponding”
Claim 6, line 2		replace “from:” with “from”
Claim 7, line 2		replace “napthtyl” with “naphthyl”
Claim 9, line 1		replace “the substituted” with “a substituted”
Claim 9, line 2		replace “the aromatic” with “an aromatic”
Claim 14, line 2	replace “napthtyl” with “naphthyl”
Claim 16, line 1	replace “the substituted” with “a substituted”
Claim 16, line 2	replace “the aromatic” with “an aromatic”






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4 and 6-19 are allowed.
The present invention is drawn to a tridentate iminopyrrolyl nickel complex represented by general formula (I), shown below, wherein R3 is methylene, Ar is an aryl group, and L is a neutral coordinating ligand.  In another embodiment, R1 and R2 represent together a fused aromatic ring containing the corresponding C=C bond, substituted at least in one of the ortho positions by the methylene group R3.  
                                      
    PNG
    media_image1.png
    110
    216
    media_image1.png
    Greyscale

A further embodiment of the invention is a process of polymerizing ethylene to hyperbranched polyethylene from a solution of a tridentate iminopyrrolyl nickel complex.  See claims for full details.   

Subject of claims is patentably distinct over Kristen et al. (US 6,812,306), Gomes et al. (WO 2013/039413), Lansalot-Matras et al. (US 9,034,761), and Qin et al. (US 9,416,205), cited previously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 10, 2021